7:19-cr-00250-JDA   Date Filed 03/14/19   Entry Number 1   Page 1 of 12
7:19-cr-00250-JDA   Date Filed 03/14/19   Entry Number 1   Page 2 of 12
7:19-cr-00250-JDA   Date Filed 03/14/19   Entry Number 1   Page 3 of 12
7:19-cr-00250-JDA   Date Filed 03/14/19   Entry Number 1   Page 4 of 12
7:19-cr-00250-JDA   Date Filed 03/14/19   Entry Number 1   Page 5 of 12
7:19-cr-00250-JDA   Date Filed 03/14/19   Entry Number 1   Page 6 of 12
7:19-cr-00250-JDA   Date Filed 03/14/19   Entry Number 1   Page 7 of 12
7:19-cr-00250-JDA   Date Filed 03/14/19   Entry Number 1   Page 8 of 12
7:19-cr-00250-JDA   Date Filed 03/14/19   Entry Number 1   Page 9 of 12
7:19-cr-00250-JDA   Date Filed 03/14/19   Entry Number 1   Page 10 of 12
7:19-cr-00250-JDA   Date Filed 03/14/19   Entry Number 1   Page 11 of 12
7:19-cr-00250-JDA   Date Filed 03/14/19   Entry Number 1   Page 12 of 12
